Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. Applicant cannot rely upon the previous action indicating that the subject matter of claim 5 would have been allowable because the amendment does not incorporate all of the limitations of the intervening claims.  As noted in the Allowable Subject Matter section of the 03/14/2022 Office Action the indication of allowable subject matter depends upon both the recitation of current being controlled in claim 4 and the requirements of claims 2 and 3 regarding the integration of open loop and closed loop control.  A control element which stores information which interrelates the stroke of a lens holder and the code output by a position encoding system, by itself without the additional limitations of claims 2-4, is known in the art, see the rejections below.
Since the combination of limitations as currently claimed is newly presented, this action is being made Final. 
The rejections under 112(b) are withdrawn as being moot due to the amendment of claim 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 9,774,772 B2, previously cited) in view of Yoshida et al (US PGPub 2006/0256209 A1).
With regard to Claim 1: Shin discloses an optical element driving mechanism which comprises a fixed portion (combination of 102, 103, and 104 and the electronic device in which the module is mounted) and a movable portion 104 movably connected to the fixed portion and which comprises a holder to hold an optical element which has a main axis (optical axis of the lens within the movable portion is labeled “O” in Figure 2); and a driving assembly (combination of 141 and 155) which is disposed on the movable portion or the fixed portion (in Shin portions of the driving assembly are positioned on each of the fixed and movable portions) for driving the movable portion to move relative to the fixed portion (see column 4 lines 32-37 disclosing the presence of the lens and movement of the same for the purpose of focusing, with column 4 lines 38-58 disclosing the drive of the lens holding element and lens by the driving assembly).
Shin does not disclose the use of a control element disposed on the fixed portion, wherein corresponding position information is stored in the control element and the corresponding position information comprises information between a stroke and a code of the holder.
The use of tables, stored in the memory of a control element which is a part of the camera, which interrelate the position of a lens holder along the movement stroke with the digitized code output from a sensing arrangement is well known in the art.  Yoshida teaches a system which incorporates such a stored table (exemplary table shown in Figure 7) and teaches a method of calibrating that table to allow for accurate determination of lens position according to the output of a sensing arrangement.  See ¶0061-0066 discussing the system of Yoshida and ¶0073 noting that this arrangement and its use of a stored table interrelating stroke position with digitized code derived from the sensor output allows for the elimination of a reference position detecting arrangement and calibration thereof, see ¶0008 describing the prior art.
A person having ordinary skill in the art at the time of filing would have found obvious the modification of Shin to incorporate a control element having the claimed corresponding portion information stored thereon in order to allow for the simple and rapid determination of lens position based upon the digitized output of a position sensor.  Said person would have found it obvious to integrate the control element into the drive itself, attaching the control element onto the fixed portion, in order to ensure that all parts necessary to drive the optical element are present in the module itself and reduce the need to add additional supporting circuitry to the device which the camera module is intended to be installed within.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-727 (US Patent 9,989,727 B2, previously cited) in view of Yoshida et al (US PGPub 2006/0256209 A1)
With regard to claim 1:  Shin-727 discloses an optical element driving mechanism which comprises a fixed portion (base 500, stator 400, and the PCB upon which the base and controller are mounted per column 7 lines 22-55) and a movable portion connected to the fixed portion (combination of first mover 300 and second mover 200) which comprises a holder (bobbin 210) configured to hold an optical element having a main axis (an undrawn but disclosed lens which is inserted into the inner surface of the driving device, see column 7 lines 1-9); and a driving assembly (combination of 410, 320, and 220) which is disposed on the movable portion or the fixed portion (320 and 220 are disposed on the movable portion, 410 is disposed on the fixed portion) for driving the movable portion relative to the fixed portion (movement occurs along the main axis and perpendicular to the main axis for focusing and image stabilization, respectively).
The use of tables, stored in the memory of a control element which is a part of the camera, which interrelate the position of a lens holder along the movement stroke with the digitized code output from a sensing arrangement is well known in the art.  Yoshida teaches a system which incorporates such a stored table (exemplary table shown in Figure 7) and teaches a method of calibrating that table to allow for accurate determination of lens position according to the output of a sensing arrangement.  See ¶0061-0066 discussing the system of Yoshida and ¶0073 noting that this arrangement and its use of a stored table interrelating stroke position with digitized code derived from the sensor output allows for the elimination of a reference position detecting arrangement and calibration thereof, see ¶0008 describing the prior art.
A person having ordinary skill in the art at the time of filing would have found obvious the modification of Shin to incorporate a control element having the claimed corresponding portion information stored thereon in order to allow for the simple and rapid determination of lens position based upon the digitized output of a position sensor.  Said person would have found it obvious to integrate the control element into the drive itself, attaching the control element onto the fixed portion, in order to ensure that all parts necessary to drive the optical element are present in the module itself and reduce the need to add additional supporting circuitry to the device which the camera module is intended to be installed within.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Yoshida in view of Toploss et al (US Patent 9,560,247 B2, previously cited).
With regard to claims 2 and 3: Shin discloses the inclusion of a position sensing assembly disposed on the movable portion or the fixed portion which is for detecting relative movement between the movable portion and the fixed portion (position sensor 157 is positioned on the fixed portion and detects movement of the movable portion, note that Shin calls this sensor a “hole sensor” which appears to be a misspelling of a “hall sensor”, see column 4 line 59 through column 5 line 5).
Shin does not disclose that there is a switch element disposed on the fixed portion to switch the optical element driving mechanism between an open-loop and close-loop mode, with information from the position sensing assembly being used in the driving of the movable portion in the close-loop mode and not being used in the open-loop mode.
Toploss teaches that it is useful to provide the ability to switch the driving of an optical element driving mechanism between a closed-loop mode in which information from a position sensing assembly is used as part of the driving control and an open-loop control where position information from a position sensing assembly is not used.  This switching aids in calibrating the sensors of the optical element driving mechanism, see column 25 line 29 through column 26 line 32 describing using open-loop control to enable calibration of the assembly to determine the response of the actuators to drive current and the sensitivities of hall position sensors in the assembly. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the optical element driving mechanism of Shin to include a switching element in the control system attached to the fixed portion to switch between an open-loop drive control ad closed-loop drive control to enable calibration of the assembly when it is installed in the electronic device. 
With regard to claim 12: The position sensing assembly of Shin includes a position sensing element 157 disposed on the fixed portion and a sensed object (magnets 141 disposed on the movable portion, with the position sensing element and the sensed object are arranged to not be overlapping when viewed along the main axis (the sensing element is positioned radially outside of the sensed magnet).
With regard to claim 13: The position sensing assembly of Shin includes a position sensing element 157 disposed on the fixed portion and a sensed object (magnets 141 disposed on the movable portion, with the position sensing element and the sensed object are arranged to not be overlapping when viewed along a direction that is perpendicular to the main axis (the sensing element is positioned radially outside of the sensed magnet, and when viewed from a direction parallel to the faces of the magnets the two elements do not overlap.  In Figure 2 a view along the x-axis would fulfil these criteria).


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-727 and Yoshida in view of Gamadia et al (US Patent 9,210,306 B1, previously cited) and Topliss (US Patent 9,134,503 B1, hereafter Topliss-503, previously cited)
With regard to claim 14: Shin-727 does not disclose that the optical driving mechanism includes an adjust element on the fixed portion, wherein tilting angles of the holder at different positions are gained by images of the holder holding the optical element at the different positions, the tilting angles are combined as tilting angle information, and the tilting angle information is calculated to be corresponding tilting angle information written into the adjust element.
Topliss-503 indicates that a tilt adjusting element should be included in the control system of an optical driving mechanism to enable the drive system of the holder to compensate for the variation in lens tilt which can be caused by the lens module being held in different orientations (see column 14 line 49 through column 15 line 3 and column 15 lines 23-35.  Topliss-503 however does not indicate how the correction values for the tilt are generated and thus does not indicate that the tilting angles of the holder are gained by images of the holder holding the optical element at the different positions. 
Garnadia teaches that values used for tilt correction of a lens module may be acquired by using images of the holder (that is, captured through the holder by the camera module image sensor) to generate tilting angle information that then used to adjust the holder, see column 18 line 28 through column 19 line 8.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Shin-727 to incorporate an adjust element in the drive control system of the optical element driving mechanism, and to have configured that adjust mechanism to have within it lens tilting angle information from images acquired by the holder holding the optical element, in order to allow the drive control system of Shin-727 to adjust the drive currents supplied to the actuator to compensate for different lens tilts caused by the orientation of the module while in use. 

With regard to claims 15-18: Shin-727 discloses that the optical driving mechanism may be included as part of an optical element driving system implemented in as mobile device which functions as an image capturing device (see column 6 lines 47-55), Shin does not teach that the mobile device includes an adjust element on the fixed portion and an external device electrically connected to the optical element driving mechanism to measure tilting angles of the holder at different positions and combining the tilting angles into tilting angle information with the tilting angle information calculated to be corresponding tilting angle information written into the adjust element. Shin likewise does not indicate that the calculation of the tilting angle information is performed by software built into the image capturing device.
Topliss-503 indicates that a tilt adjusting element should be included in the control system of an optical driving mechanism to enable the drive system of the holder to compensate for the variation in lens tilt which can be caused by the lens module being held in different orientations (see column 14 line 49 through column 15 line 3 and column 15 lines 23-35.  In Topliss-503 this adjusting element and the calculations used to control and compensate for tilt are performed by software carried by the main processor of the electronic device, which is electrically connected to the optical element driving mechanism (see column 14 line 57 through column 15 line 22 which indicates that the microprocessor of the mobile device carrying the camera module is used to store and control the tilt correction). Topliss-503 however does not indicate how the correction values for the tilt are generated and thus does not indicate that the tilting angles of the holder are gained by images of the holder holding the optical element at the different positions. 
Garnadia teaches that values used for tilt correction of a lens module may be acquired by using images of the holder (that is, captured through the holder by the camera module image sensor) to generate tilting angle information that then used to adjust the holder, see column 18 line 28 through column 19 line 8.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Shin-727 to incorporate an adjust element in the drive control system of the optical element driving mechanism, and to have configured that adjust mechanism to have within it lens tilting angle information from images acquired by the holder holding the optical element, in order to allow the drive control system of Shin-727 to adjust the drive currents supplied to the actuator to compensate for different lens tilts caused by the orientation of the module while in use.  It would have further been obvious to said person to have the calculation of the tilting angle information be performed by software in the mobile device in order to make use of the microprocessor already present in the mobile device in which the camera is incorporated. 
Allowable Subject Matter
Claims 4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons indicated in the prior Action remain applicable to the combination of limitations presented in claim 4 (which now incorporates the limitations previously present in claim 5 due to those limitations being incorporated into claim 1, which claim 4 depends upon) and claims dependent thereupon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/           Examiner, Art Unit 2852